Citation Nr: 0514124	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The appellant does not have recognized active military 
service with the United States (U.S.) Armed Forces.

This appeal arises from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claim.  


FINDINGS OF FACT

The appellant does not have verified active military service 
with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

In this case, the law, and not the evidence is dispositive.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA is not applicable where law, not factual 
evidence, is dispositive); see also VAOPGCPREC 5-2004.  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.


II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. 
§ 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits. 
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The appellant applied for benefits in May 1956 alleging that 
he is a World Was II veteran and entitled to benefits as he 
served as a guerilla in the United States Army Forces - Far 
East (USAFFE) from July 1942 to September 1945.  He submitted 
the affidavits of M.L.D., C.S., and T.D.D. to support his 
claim.  

The RO requested the National Personnel Records Center (NPRC) 
to verify the appellant's dates of active service with the U. 
S. Armed Forces.  The NPRC responded stating that the 
appellant had no recognized guerrilla service, nor was he a 
member of the Philippine Commonwealth Army in the service of 
the Armed Forces of the United States.  In July 1956, the RO 
denied his claim.

In May 1971, the appellant requested that his claim for 
disability benefits be reviewed by the RO.  The RO responded 
that he did not have recognized guerrilla service and 
therefore no favorable reply could be given.

The appellant again requested a review for benefits in April 
1975 and submitted an Affidavit of Philippine Army Personnel.  
The RO again requested the NPRC to verify the appellant's 
service.  The NPRC responded that the prior negative 
certification was reviewed and no change was warranted.  The 
RO informed the appellant that they were unable to act 
further based on the NPRC determination. 

In December 1981, the appellant submitted certification of 
service from the Armed Forces of the Philippines noting 
military status of USAFFE and a letter from the Philippine 
Veterans Board, Department of National Defense certifying 
that he was a veteran of World War II, was a member of the 
2nd Military District, USAFFE, inducted in December 1941, and 
was honorably discharged in February 1946.  The RO responded 
that the Department of Army's certification was final and no 
further action could be taken unless the Department of Army 
recertifies that he had recognizable service.

In September 1993, the appellant petitioned the RO again to 
review his claim for benefits.  The RO responded that he was 
not entitled to benefits as he did not have valid service in 
the USAFFE.

In December 2002, the appellant submitted an application for 
benefits and attached a letter from E.C.D. of the Philippine 
Veterans Administration stating that the appellant served as 
a USAFFE guerrilla.  In a January 2003 decision, the RO 
denied the appellant's claim based on the Department of 
Army's original determination that there was no record of 
service for a veteran with the name of A.N. 

In April 2003, the appellant submitted an application for 
benefits and attached the affidavits of F.D., D.Z.M., 
C.S.,F.H. and M.P.M. attesting to his guerrilla service and 
medical treatment during service.  He later submitted 
affidavits of R.B.B. and S.M., which stated that they served 
with the appellant with the "Fil-American" guerillas.  

In December 2003, the appellant submitted a statement to the 
RO stating that beginning March 1943, he used the name of 
M.M. in conducting a special mission.  He submitted 
affidavits of A.C., B.G., G.R.B, A.D., B.G., G.M. and M.R.  
They each contended that they served with the appellant as 
guerrillas and that he used the name M.M.  

The RO submitted a request to the NPRC in January 2004 to 
verify the appellant's dates of active service with the U. S. 
Armed Forces for A.N. with the additional name of M.M.  The 
NPRC responded that per policy, any determinations made 
before January 1960 cannot be changed and the evidence 
submitted was insufficient to warrant a change in the prior 
negative certifications dated February 1976 and June 1956.  

In addition, the NPRC sent two letters to the appellant in 
April 2004 stating that positive evidence was submitted 
showing recognized guerrilla service under the names A.N. and 
M.M.; however, they had no bearing on their determination as 
A.N. is not listed in their archives and their earlier 
decision regarding A.N. cannot be reversed.

In August 2004, the RO requested the NPRC to verify service 
specifically for the name M.M.  The NPRC responded with the 
following comments:  Subject has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

Although the appellant submitted a certification of service 
from the Armed Forces of the Philippines, VA is not bound by 
Philippine Army or government determinations of service, but 
rather by United States service department records.  The NPRC 
found, based on U.S. service department records, no 
qualifying service.  As noted above, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  See Duro.

Unfortunately, VA is bound by the determination of the 
service department.  As this office has not verified the 
appellant's active military service with the U.S. Armed 
Forces, the appellant is ineligible to VA benefits.  
Therefore, his appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


